1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined. Claims 1-20 are pending in this application. 

 
                   Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.   Claims 1-20  is/are rejected under 35 U.S.C. 102(a)(1) over Chowhan 
(20210174486).  

     With regard to claim 1, Chowhan teaches a method comprising: receiving an image that includes a wellbore component used during a wellbore operation of a borehole (see p[0054])  at a wellsite captured by a camera at the wellsite (reads on fig. 2, step 202); inputting the image into an image recognition model (reads on fig. 2, step 206, a new model or a store model can be used to analyze drilling); outputting, from the image recognition model, a class representing the wellbore component (reads on figs. 2-7, steps 208 and steps that depicts the analysis of the information being processed and the model being generated to change or perform drilling) ; inputting the class into a context model (reads on step (reads on figs. 2-7, steps of identifying areas to change, generate and enhanced drill tool); outputting, from the context model, contextual data related to the wellbore component based on, the class representing the wellbore component, contextual data relating to the wellbore operation, and a type of the wellbore operation; and transmitting the contextual data to a wearable device worn by a user at the wellsite (reads on figs. 2-7, information or contextual data is transmitted an output to a cellular phone or wearable device providing guidance to the user)						
      With regard to claim 2, Chowhan further teaches wherein the camera at the wellsite is one of a camera of the wearable device, a camera of a drone, a camera of a mobile device, and a camera at a fixed location at the wellsite (reads on fig. 7 and the description thereof).

      With regard to claim 3, Chowhan further teaches wherein the contextual data relating to the wellbore operation comprises data, detected during the wellbore operation, from at least one sensor positioned at a location that comprises at least one of a location at the wellbore site and a location in the borehole (reads on figs. 5a-5B).

      With regard to claim 4, Chowhan further teaches wherein the wellbore component is wellbore equipment, wherein the class representing the wellbore component is a type of the wellbore equipment (clearly reads on figs. 1-7, the wellbore reads on the drilling tool). 

      With regard to claim 5, Chowhan further teaches further comprising presenting the contextual data to the user, wherein presenting the contextual data to the user comprises at least one of: visually displaying the contextual data on a transparent display of the wearable device and outputting audio from a speaker of the wearable device and audio (inherently reads on figs. 3 and 7, clearly the cellular phone can receive an audio signal when information is received).
 
      With regard to claim 6, Chowhan further teaches wherein the wellbore component is an inventory item usable during the wellbore operation, wherein the image that includes the wellbore component comprises a plurality of the inventory item, wherein the method comprises: outputting, from the image recognition model, a quantity of the wellbore component; and inputting t,0024he quantity of the wellbore component into the context model (reads p[0013-0014,0024,0028,0057,0065,0069-0070 and 0090-0091]).

      With regard to claim 7, Chowhan further teaches wherein the wellbore operation is a planned wellbore operation, wherein the contextual information relating to the wellbore operation comprises inventory data for the inventory item, wherein the contextual data comprises a determination of whether there is a sufficient quantity of the inventory item to perform the planned wellbore operation (see abstract, p[0011,0031,0033,0046 or 0059], required tools or equipment needed or required))

    With regard to claim 8, the limitations of claim 8 are covered by the limitations of claim 1 above; and Chowman further teaches a computer that can be program to perform communication of information with a wearable device and transmit information using a transmitted or communication channel) (see figs. 3 and 7 and p[0102]).  

   With regard to claims 9-20, the limitations of claims 9-20 are covered by the limitations of claims 1-7 above.

Conclusion
3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 Sobol et al. (2021/0319894) teaches a wearable electronic device and system using low-power cellular telecommunication protocol.
   Wicks et al. (2021/0301642) teaches using high rate telemetry to improve drilling operations.
     Gooneratne et al. (2020/0190963) teaches an image based inspection and automated inventory and supply chain management of well equipment.
     Gleitman et al. (2017/0152729) teaches a monitoring hydrocarbon recovery operations using wearable computer machines.
             

4.   	Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 

272-7434. The examiner can normally be reached Monday-Thursday from 7:30 AM-

6:00 PM. The fax phone number for this group is (571) 273-8300.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Benny Tieu  can be reached on (571) 272-7490. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.
   Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   Any inquiry of a general nature or relating to the status of this application should be 

directed to the Group receptionist whose telephone number is (571) 272-2600. 





/Gabriel I Garcia/
  
Primary Examiner, Art Unit 2674

October 5, 2022